FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        March 20, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
LAWRENCE L. MAYES,

             Petitioner-Appellant,

v.                                                        No. 13-6280
                                                   (D.C. No. 5:13-CV-01080-C)
STATE OF OKLAHOMA;                                        (W.D. Okla.)
COUNTY OF OKLAHOMA,

             Respondents-Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before KELLY, MATHESON, and BACHARACH, Circuit Judges.


      Lawrence L. Mayes seeks a certificate of appealability (COA) to secure review

of a district court order dismissing his “Petition of Notice of Intent to Appeal from

the Court of Criminal Appeals” as a second-or-successive habeas petition lacking the

authorization required by 28 U.S.C. § 2244(b)(3). The district court’s disposition

was indisputably correct and this effort to appeal that disposition is frivolous. We

deny a COA, dismiss the appeal, and deny Mr. Mayes’ motion for leave to proceed

on appeal in forma pauperis.


*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The “petition” Mr. Mayes filed in the district court challenges the same 2005

armed robbery conviction that he has unsuccessfully challenged numerous times in

pleadings filed both with the district court and this court. The district court properly

held that the novel label he applied to this latest pleading—styling it as an inapt

“appeal” from proceedings in the Oklahoma Court of Criminal Appeals—did not

alter the fact that it was a second-or-successive habeas petition. As such, it is subject

to the constraints in § 2244(b), in particular to the jurisdictional requirement of

pre-authorization by this court under § 2244(b)(3), with which Mr. Mayes did not

comply.1 Dismissal was undebatably the appropriate disposition by the district court

and, thus, a COA is unwarranted. See Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(holding in pertinent part that to obtain a COA the petitioner-appellant must show

“that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling”).

      Accordingly, we deny a COA and dismiss this appeal. Mr. Mayes’ motion for

leave to proceed on appeal in forma pauperis is also denied. We remind Mr. Mayes

that his obligation to remit the full amount of the filing fee persists despite our denial




1
      We note that a separately pursued motion from Mr. Mayes seeking such
authorization for claims that are also asserted in the “petition” here was recently
denied as meritless by this court.


                                           -2-
of a COA and dismissal of this appeal. See Clark v. Oklahoma, 468 F.3d 711, 714-15

(10th Cir. 2006).

                                             Entered for the Court



                                             ELISABETH A. SHUMAKER, Clerk




                                       -3-